Citation Nr: 1707603	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  11-22 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a disability manifested by decreased left eye visual acuity.  


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

As referenced in a December 2008 letter, although the RO previously denied the Veteran's claim for left eye decreased visual acuity, as reflected in a September 1981 rating decision, the RO nevertheless treated the claim as an initial service connection claim and conducted a de novo review, as the notice accompanying the September 1981 rating decision did not properly advise the Veteran of the denial or his related appellate rights.  The Board has also phrased the claim accordingly.  

The Veteran presented testimony at an RO formal hearing conducted in September 2011.  

In a May 2014 correspondence, the Veteran indicated his intent to seek service connection for a chronic low back disability; a bilateral ankle disability; a sleep disorder, to include snoring and obstructive sleep apnea; "allergies;" a gastrointestinal disorder; and a psychiatric disorder; as well as to reopen his previously-denied service connection claim for hypertension.  As the RO has yet to take action on these claims, there are hereby REFERRED to the RO for development.    

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.



REMAND

When perfecting his substantive appeal (via VA Form 9) in this case, the Veteran requested to participate in a Board hearing, to be conducted at the RO.  While the Veteran was subsequently scheduled to participate in an RO formal hearing, his Board hearing request has not yet been honored.  

Accordingly, the case is REMANDED for the following action:

Determine if the Veteran wishes to participate in a Board hearing conducted at the RO with the presiding Veterans Law Judge attending in person (Travel Board hearing) or via video-conference (Video Conference hearing), and then schedule the Veteran's hearing accordingly.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

